307 F.2d 397
113 U.S.App.D.C. 256
Bolling R. POWELL, Jr., Appellant,v.John W. MAHER, Trustee in Bankruptcy of Ferro, Incorporated, Appellee.
No. 16756.
United States Court of Appeals District of Columbia Circuit.
Decided June 28, 1962.Argued June 12, 1962.Petition for Rehearing Denied Aug. 2, 1962.Certiorari Denied Nov. 19, 1962, See 83 S.Ct. 254.

Mr. William J. Powell, Washington, D.C., with whom Mr. Bolling R. Powell, Jr., Washington, D.C., was on the brief, for appellant.
Mr. Roger Robb, Washington, D.C., for appellee.
Before BASTIAN, BURGER and WRIGHT, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order of the District Court affirming an order of the Referee in Bankruptcy.


2
The order of the referee rejected the claim of appellant, who had filed a proof of claim with the trustee of the bankrupt corporation.  The referee rejected the claim and further ordered appellant to turn over to the trustee a certain fund that was in the hands of appellant.  The order of the referee related to the same fund as that in respect of which appellant had filed a proof of claim.


3
We affirm the order of the District Court on the reasoning and authorities recited in the decision of District Judge Holtzoff, reported sub nomine In re Ferro, Incorporated, 198 F.Supp. 244 (D.D.C.1961).


4
Affirmed.